[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Kendell Lewis appeals the decision of the defendant commission on human rights and opportunities denying his claim for damages for emotional distress and attorney fees incurred as CT Page 232 a result of discrimination in the terms of his employment committed by defendant Ames Department Stores, Inc.
This court's decision on the plaintiff's appeal is entirely controlled by the Supreme Court's decisions in BridgeportHospital v. Commission on Human Rights and Opportunities,232 Conn. 91 (1995); and Commission on Human Rights and Opportunitiesv. Truelove and McLean, Inc., 238 Conn. 337 (1996); which held that a person wrongfully discriminated against in the terms of his employment may not recover damages for emotional distress and attorney fees under either General Statutes § 46a-60 or46a-58. Accordingly, the plaintiff's appeal is dismissed.
MALONEY, J.